UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number000-51302 MADISON EXPLORATIONS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 1100 E. 29th Street, Suite 153, North Vancouver, British Columbia, Canada (Address of principal executive offices) V7K 1C2 (Zip Code) 778-928-7677 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at November 18, 2011 Common Stock - $0.001 par value Page - 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. MADISON EXPLORATIONS, INC. (An Exploration Stage Enterprise) CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) Index Consolidated Interim Balance Sheets F-1 Consolidated Interim Statements of Operations F-2 Consolidated Interim Statements of Stockholders’ (Deficit) F-3 - F-4 Consolidated Interim Statements of Cash Flows F-5 Notes to Consolidated Interim Financial Statements
